DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 04/06/2021, to the Non-Final Office Action mailed on 02/24/2021. 
Claims 2-3, 27-28 are canceled. Claims 1, 4, 7, 8, 25, 29, 32 and 33 are amended. Claims 1, 4-10, 25, 29-35 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection to the claims, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-10, 25, 29-31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by IYER Lakshmi R. et al (US 20200008216), hereinafter Iyer.
Regarding claims 1 and 25, a hybrid automatic repeat request HARQ feedback method, comprising: 
receiving data transmitted from a transmitting end in a unit of a transmission block (TB), which contains a plurality of resource units (Iyer: Fig. 2, [136] teaches receiving a TB with Code Block Group (CBG) or Code Blocks (CB), as resource units (see Spec. [129])), 
binding feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to a pre-configured HARQ feedback policy to generate the HARQ feedback information (Iyer: Fig. 3A-3C, [137]-[140], teaching binding of HARQ feedback information Ack(A)/Nack(N) to a CBG consisting of plurality of CBs (i.e. Resource Units) at a CBG level feedback reporting. Further teaches generating the feedback information in different configured ways (i.e. based on pre-configured feedback policy) as shown in Figs. 3A-3C),
and returning the HARQ feedback information to the transmitting end, wherein the amount of feedback information units of the HARQ feedback information is smaller than the amount of the resource units contained in the TB (Iyer: Figs. 3A-3C; [137]-[140], teaching UE generating and sending HARQ Feedback Information with A/N bits, one A/N per CBG; therefore, feedback information is smaller than number of CBs i.e. resource units),
wherein the HARQ feedback policy comprises:
feedback levels and an amount of the feedback information units corresponding to each of the feedback levels (Iyer: Figs. 8A, 8B; [147], teaching feedback levels (step-1 and step-2) and feedback information bits assigned to step-1 CBG level and step-2 CB level), 
feedback levels and an amount of the resource units bound to one feedback information unit of each of the feedback levels (Iyer: Figs. 8A, 8B; [147], teaching feedback levels (step-1 and step-2) and feedback information bits assigned to step-1 CBG level and step-2 CB level. Step-1 has one feedback information for CBG with multiple CBs (i.e. multiple resource units), and Step-2 has one feedback information per CB (i.e. per resource unit), or
feedback levels, an amount of the feedback information units corresponding to each of the feedback levels and an amount of the resource units bound to one feedback information unit of each of the feedback levels (Iyer: Figs. 8A, 8B; [147]), 
wherein a sum of the amount of all of the feedback information units corresponding to all of the feedback levels is less than the amount of the resource units contained in the TB (Iyer: Fig. 8A; [147], teaching feedback levels (step-1 and step-2) and feedback information bits assigned to step-1 CBG level and step-2 CB level. As two level reporting is done only for Nack CBGs, not for Ack CBGs in a TB, it implies that sum of all feedback information will be less than amount of resource units (CBs) in the TB).
Regarding claim 25, Iyer further teaches, an apparatus, comprising: 
a processor (Iyer: Fig. 1B, 118 Processor), 
a storage for storing instructions executable by the processor (Iyer: Fig. 1B, 130 Memory),
Regarding claims 4 and 29, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein the HARQ feedback policy comprises: feedback levels and the amount of the feedback information units corresponding to each of the feedback levels; the feedback levels comprise: 
a first feedback level (Iyer: Fig. 8A, Step-1), 
binding the feedback information of the resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: 
determining a first preset amount of the feedback information units corresponding to the first feedback level according to the HARQ feedback policy (Iyer: [147-[151], teaching 1 bit A/N feedback information for CBG level reporting), 
binding the feedback information corresponding to the resource units contained in the TB respectively to the first preset amount of feedback information units (Iyer: [147-[151], one bit feedback info is corresponding to all CBs (resource units) in a CBG),  
acquiring data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the resource units (Iyer: [147-[151], teaching establishing either data reception success or failure in Step-1), and 
generating first-level feedback information corresponding to the first feedback level according to the acquired data reception state information, wherein the HARQ feedback information comprises the first-level feedback information (Iyer: Fig. 8A; [147]-[151], teaching generating a one bit Nack for CBG level feedback information reporting).
Regarding claims 5 and 30, Iyer teaches the method/apparatus, as outlined in the rejection of claims 4 and 29.
Iyer further teaches, wherein the feedback levels further comprise: 
a second feedback level (Iyer: Fig. 8A, Step-2),  
binding the feedback information of the resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information further comprises: 
determining first-level feedback information indicative of data reception failure according to the data reception state information (Iyer: Fig. 8A; [147]-[151], teaching determining a one bit Nack for CBG level (first-level) feedback information reporting), 
determining a second preset amount of the feedback information units corresponding to the second feedback level according to the HARQ feedback policy (Iyer: Fig. 8A; [147]-[151], teaching determining in Step-2 thae number of feedback information based on number of CBs in the failed CBG),
binding all or part of the first-level feedback information indicative of the data reception failure respectively to the second preset amount of feedback information units, generating second-level feedback information corresponding to the second feedback level according to the data reception state information, wherein the HARQ feedback information further comprises the second-level feedback information (Iyer: Fig. 8A; [147]-[151], teaches determining number of CBs in a failed CBG level decoding, and binding feedback information of those CBs with the feedback information of the CBG, and generating a second level feedback information).
Regarding claims 6 and 31, Iyer teaches the method/apparatus, as outlined in the rejection of claims 5 and 30.
Iyer further teaches, wherein binding all or part of the first-level feedback information indicative of the data reception failure respectively to the second preset amount of feedback information units comprises: determining, if the first-level feedback information which is indicative of the data reception failure is greater than one feedback information unit, the first-level feedback information of at least one feedback information unit, which is indicative of the data reception failure according to the HARQ feedback policy; and binding the determined first-level feedback information of the at least one feedback information unit respectively to the second preset amount of feedback information units (Iyer: Fig. 8A; [147]-[151], teaches that two level HARQ feedback information applies to more than one CBG (CBGi) in the TB i.e. the case when data failure detection is greater than one CBG).
Regarding claims 8 and 33, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein the HARQ feedback policy comprises at least one of: 
first indication information, which is configured to indicate that the HARQ feedback information is returned to the transmitting end in an explicit manner or in an implicit manner (Iyer: Fig. 8A and 8B; [148], teaching implicit and explicit manner of reporting A/N),  and 
second indication information, which is configured to indicate that the sum of the amount of the feedback information units configured in all of the feedback levels is constant or variable (Iyer: [136] “CBGs in a TB may be configured to have the same number or a different number of CBs to facilitate use cases, such as URLLC based preemption for example.”, teaching amount of feedback information will be variable as number of resource units in a TB is configurable).
Regarding claims 9 and 34, Iyer teaches the method/apparatus, as outlined in the rejection of claims 8 and 33.
wherein the first indication information is configured to indicate that the HARQ feedback information is returned to the transmitting end in an implicit manner; and the HARQ feedback policy further comprises: scrambling sequence and a scrambled data location (Iyer: Fig. 8A and 8B; [148]; [146] “The blind decoding can be enabled by using different scrambling signatures on the coded A/N bit message or by interleaving the bits when mapping to the resource elements (REs).”, teaching applying scrambling and interleaving resource location to the feedback information). 
Regarding claims 10 and 35, Iyer teaches the method/apparatus, as outlined in the rejection of claims 9 and 34.
Iyer further teaches, wherein the feedback levels comprise: a first feedback level and a second feedback level, and wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end (Iyer: [146], [147]).











Claim Rejections - 35 USC § 103

Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Kitamura Yasuhiro et al (US 20190181986), hereinafter Kitamura.
Regarding claims 7 and 32, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein the HARQ feedback policy comprises: the feedback levels and the amount of the resource units bound to one feedback information unit of each of the feedback levels; the amount of the feedback levels is one; acquiring data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the resource units; and generating the HARQ feedback information according to the data reception state information (Iyer: Figs. 3A-3C; [137]-[139]; 8A; [147]).
Iyer does not expressly teach, binding the feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: binding the feedback information corresponding to the resource units contained in the TB respectively to a third preset amount of feedback information units, wherein the third preset amount is equal to a round amount of a value, which is obtained in such a manner that the amount of the resource units contained in the TB divided by the amount of the resource units to which one feedback information unit in the feedback level is bound.
However, in the same field of endeavor, Kitamura teaches, binding the feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: binding the feedback information corresponding to the resource units contained in the TB respectively to a third preset amount of feedback information units, wherein the third preset amount is equal to a round amount of a value, which is obtained in such a manner that the amount of the resource units contained in the TB divided by the amount of the resource units to which one feedback information unit in the feedback level is bound (Kitamura: [54]-[58] “That is, in the first aspect, retransmission of DL signals is controlled in units of CBs or in units of CBGs.”, “A CB is the unit formed by dividing a TB.”, “FIG. 4 is a diagram to show an example of retransmission control per CB according to the first aspect.”, teaching a TB is divided into resource units (e.g. CB) for which a retransmission control information (i.e. feedback) is sent. In this aspect, one feedback information unit corresponds to one resource unit, obtained by dividing the TB).

This would have been obvious because it would motivate one of ordinary skill in the art provide a communication method that is capable of improving the efficiency of the use of radio resources in retransmission control in future radio communication systems (Kitamura: [11]).

Response to Arguments
Applicant’s arguments filed on 04/06/2021, with respect to the rejection of independent claim 1 under USC 103 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 102 as being unpatentable, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.
Applicant further argues in Remarks: p.13, 14 that “At the outset, Applicant respectfully submits that Lyer may not qualify as prior art because it was filed on 2018-03-20, after the effective filing date of 2017-05-05 of the present application. Lyer claims priority to US62/473,715 filed on 2017-03-20 and US62/501,345 filed on 2017-05-04. However, these provisional applications do not appear to have all the disclosures of Lyer, and Lyer might not all enjoy the earlier priority dates.  ”
However, the examiner respectfully disagrees. Attached priority document US 62/473,715 of Iyer shows the support with identical diagrams and description throughout the document (see Figs. 1 to 8; and para [90]-[96], [100]-[105]).
Applicant further argues in Remarks: p.15 that “As can be seen from paragraphs [147-148] and FIGS.8A and 8B, Lyer at most discloses that a given UE is provided UL A/N resources for the step-2 (transmission of the multi-bit A/N) if step-1 results in a Nack. These UL A/N resources may be implicitly known at the UE or explicitly indicated to the UE. The UL A/N resources may be indicated through the DCI of the DL grant (see FIG. 8B) and if step-1 results in a Nack, then the resources allocated for step-2 are used for transmitting the A/N at a finer granularity (see, e.g., FIG. 8A). Accordingly, it is impossible for Lyer to suggest what the HARQ feedback policy comprises or a sum of the amount of all of the feedback information units corresponding to all of the feedback levels is less than the amount of the resource units contained in the TB”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan, US 20180287744 - RETRANSMISSION INDICATION BASED ON AN ACKNOWLEDGEMENT BASED FEEDBACK SCHEME FOR WIRELESS COMMUNICATION - Figs. 8 and 13 disclose two levels feedback transmission.
Froberg, US 20190020444 - METHOD FOR PARTIAL RETRANSMISSION.
Kini - US 20200059327 - METHOD AND APPARATUS FOR IMPROVING HYBRID AUTOMATIC REPEAT REQUEST (HARQ) FEEDBACK PERFORMANCE OF ENHANCED MOBILE BROADBAND (eMBB) WHEN IMPACTED BY LOW LATENCY TRAFFIC - Figs. 4A-4C.

Lenovo Motorola Mobility - IDS Reference 1705653 - Discussion on enhanced HARQ feedback and CBG-based partial retransmission.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472